This action was begun in the Superior Court of Mecklenburg County. One of the defendants is the town of West Jefferson, a municipal corporation in Ashe County. The Superior Court of Mecklenburg, upon motion made in apt time, removed the cause to Ashe County. Thereafter the plaintiffs lodged a motion in the Superior Court of Ashe County to remand the cause to Mecklenburg. The motion was denied and the plaintiffs excepted and appealed. The facts found by the trial judge and set out in the record fully warrant the order refusing the plaintiffs' motion to remand the cause. The action involves the official conduct of the municipal officers of West Jefferson in the county of its situs and the proper venue is Ashe County. Cecil v. High Point, 165 N.C. 431. Judgment
Affirmed.